            Case 4:19-cv-02328 Document 18 Filed on 09/24/19 in TXSD Page 1 of 1
                                                                                   United States District Court
                                                                 Southern District of Texas
            UNITED STATES DISTRICT COURT***SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION                   ENTERED
                                                                                    September 25, 2019
Mark Flora,                             §                                            David J. Bradley, Clerk
          Plaintiff                     §
                                        §
vs.                                     §                    Civil Action H-19-2328
                                        §
                                        §
Transocean Drilling (USA) Inc., et al., §
           Defendants,                  §

                                   RULE 16 SCHEDULING ORDER

The following schedule shall be followed.   All communications concerning the case shall be
directed in writing to Ellen Alexander, Case Manager for United States District Judge David
Hittner, P.O. Box 61010, Houston, TX 77208.

1. October 25, 2019                NEW PARTIES shall be joined, with leave of court, by this date.
                                   The attorney causing such joinder shall provide copies of this
                                   ORDER to the new parties.

2A. December 31, 2019              PLAINTIFF shall designate EXPERT WITNESSES. Designation shall
                                   be in writing to opponent.     Expert reports shall be served
                                   within 30 days of the designation.

 B. January 31, 2020               DEFENDANT shall designate EXPERT WITNESSES. Designation shall
                                   be in writing to opponent.     Expert reports shall be served
                                   within 30 days of the designation.

3.   October 25, 2019              AMENDMENTS to pleadings, with leave of court, shall be made by
                                   this date.

4.   March 31, 2020                DISCOVERY shall be completed by this date.

5.   April 30, 2020                MOTION CUT-OFF. No motion, including motions to exclude or
                                   limit expert testimony under Fed. R. Evid. 702, shall be filed
                                   after this date except for good cause shown. See LR 7.

6.   August 31, 2020               The JOINT PRETRIAL ORDER shall be filed on or before this date
                                   notwithstanding that a motion for continuance may be pending.
                                   Parties shall exchange all trial exhibits on or before this date
                                   notwithstanding that a motion for continuance may be pending.
                                   NO LATE EXCHANGES OF EXHIBITS WILL BE PERMITTED. All motions in
                                   limine shall be submitted with the pretrial order. Failure to
                                   file timely a joint pretrial order, motions in limine, or
                                   exchange all trial exhibits may result in this case being
                                   dismissed or other sanctions imposed, in accordance with all
                                   applicable rules.

7.    September/October 2020       TRIAL TERM.   Cases will be set for trial at a docket call,
                                   conducted prior to the trial term or by order of the Court.
                                   Your position on the docket will be announced at that time.

     Jury/Non-Jury ETT:   6 days


All documents filed must be 14 point font, double spaced with not less than one inch margins.



SIGNED on September 24, 2019.


                                                              PETER BRAY
                                                      United States Magistrate Judge
